—Judgment unanimously affirmed. Memorandum: County Court did not err in refusing defendant’s request to instruct the jury on the lesser included offense of criminally negligent homicide. There is no reasonable view of the evidence that defendant committed the lesser offense of criminally negligent homicide but not the greater offense of manslaughter in the second degree (see, CPL 300.50 [1 ]; People v Randolph, 81 NY2d 868, 869).
Defendant contends that the imposition of consecutive sentences is unduly harsh and severe. We disagree. The crimes of which defendant was convicted all arose from separate incidents, and, in light of defendant’s criminal history, we conclude that the sentences are not unduly harsh or severe. (Appeal from Judgment of Monroe County Court, Smith, J.— Manslaughter, 2nd Degree.) Present — Green, J. P., Lawton, Hayes, Pigott, Jr., and Balio, JJ.